Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 1 of 38




                 EXHIBIT A
                      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 2 of 38




Michael J. Miller – VA, MD, DC, PA                                                           The Sherman Building
Nancy Guy Miller – MS
Bruce D. Burtoff, M.D., J.D. – VA, DC, FL, MS                                                 108 Railroad Avenue
David J. Dickens – VA, DC                                                                        Orange, VA 22960
Jeffrey Travers – VA
Tayjes Shah – PA, NJ                                                                                     Nancy Leftwich, R.N.
Curtis G. Hoke – CA                                                                             Elisa A Dickson, RN, BSN, MS
Jeff T. Seldomridge – VA, WV                                                                        Website: Millerfirmllc.com
Shayne K. Hodge – NJ, VA                                                                            Telephone: (540) 672-4224
                                                                                                                (866) 529-3323
                                                                                                     Facsimile: (540) 672-3055
                                                     August 31, 2020

     VIA EMAIL AND UNITED STATES MAIL

     Martin F. McMahon
     Martin F. McMahon & Associates
     1717 K Street, N.W., Suite 900
     Washington, DC 20006

               Re:       Ofisi v. Al Shamal Islamic Bank

     Dear Martin,

             Enclosed please find: (1) Plaintiffs’ First Set of Interrogatories to Al Shamal Islamic Bank; and
     (2) Plaintiffs’ First Set of Requests for Admission. These documents are being served on Al Shamal
     pursuant to our agreement to serve Al Shamal with written discovery in lieu of a Rule 30(b)(6) deposition.

               If you have any questions relating to these documents, please feel free to contact me directly.


                                                            Very truly yours,

                                                            THE MILLER FIRM LLC



                                                            David J. Dickens


     Enclosure:
        Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 3 of 38




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MARY OFISI, et al.,

        Plaintiffs,

        - against-                                   Civil No. 1:15-Civ-2010-JDB

 AL SHAMAL ISLAMIC BANK., et al.

        Defendants.


             PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO AL SHAMAL
                                ISLAMIC BANK

       Pursuant to the Court’s April 24, 2019 Order and Federal Rules of Civil Procedure 33

and 26, Plaintiffs, U.S. Government employees killed or injured in the August 7, 1998

bombings and attacks upon the U.S. Embassies in Kenya and Tanzania, submit the following

interrogatories to Al Shamal Islamic Bank (“Al Shamal”). Following the specific interrogatories

are instructions and definitions to assist you in responding to each interrogatory. In addition,

attached as Exhibit A is a listing of individuals, organizations, and entities relevant to complete

and provide a full and accurate response to these interrogatories.

             REQUESTS FOR DOCUMENTS AND ELECTRONICALLY STORED
                             INFORMATION

       Plaintiffs request that Al Shamal serve its answers to the following interrogatories, in

writing and under oath, by hard copy to the undersigned counsel for Plaintiff on or before

September 30, 2020 at 108 Railroad Avenue, Orange, VA 22960 or via electronic mail at

MMiller@mill



       erfirmllc.com.

                                                 1
         Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 4 of 38




          Organization, Ownership, Board of Directors, and Executive Officers – Al Shamal
                    Islamic Bank, Osama Bin Laden, and Related Persons

         1.        For the Relevant Period as defined below, that is January 1, 1993 through October

2002, please identify all (a) members of the Board of Directors of Al Shamal; (b) executive officers

of the Bank; (c) shareholders of the Bank; (d) principal lenders to the Bank; and (e) relationship

or customer service managers of the Bank with responsibility to manage, service, or supervise the

Bank’s activities with, for, or on behalf of Osama Bin Laden, any person acting on behalf or for

the benefit of Osama Bin Laden, an immediate family member of Osama Bin Laden, or an

organization or entity owned, controlled, or operated by or on behalf of Osama Bin Laden (e.g, El

Hijira Construction and Development Company). For each individual or entity, please identify:

(1) the name of the individual or entity; (2) each role(s) they held with respect to Al Shamal (e.g.,

board member, shareholder, etc.) during the Relevant Period; and (3) the dates they held each

position during the Relevant Period. Where individuals or entities held multiple roles during the

Relevant Period, please include a separate entry for each role with the corresponding dates.

         2.        For the period January 1, 1993 through December 2004, please identify all

positions that Adel Abdul Jalil Batterjee 1 held with respect to Al Shamal including, but limited

to, roles an employee, investor, shareholder, officer, director, or Chairman of Al Shamal. For

each role that Mr. Batterjee held at Al Shamal please identify: (1) the specific role(s) held; and

(2) the specific dates that he held each role. Where Mr. Batterjee held numerous roles, please

ensure that you are specific regarding which periods Mr. Batterjee held each role including the



1
 The aliases of each of the individuals specifically identified in these Interrogatories are provided in the attached
Exhibit A.

                                                         2
        Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 5 of 38




month and year he began in the role and the month and year he ceased to hold the role (e.g.,

“Shareholder, March 1995 through May 2002,” “Director, June 1996 through June 2008”).

        3.       For the Relevant Period, please identify all capital shares, equity, investment, or

property or ownership interests in Al Shamal, which were held in any form by, on behalf of, or

for the benefit of Osama Bin Laden, any person acting on behalf of or for the benefit of Osama

Bin Laden, an immediate family member of Osama Bin Laden, or an organization or entity

owned, controlled, or operated by or on behalf of Osama Bin Laden. For each responsive item,

please identify: (1) the nature of the interest (e.g., capital share, equity, etc.); (2) the approximate

date(s) it was held; (3) the name of each individual or entity that held the interest; and (4) the

specific relationship of that individual or entity to Osama Bin Laden.

        4.       For the Relevant Period, please identify all loans, credits, debt, bonds, debt

securities, or indebtedness in any form between, directly or indirectly, Al Shamal and Osama Bin

Laden, any person acting on behalf or for the benefit of Osama Bin Laden, an immediate family

member of Osama Bin Laden, or an organization or entity owned, controlled, or operated by or

on behalf of Osama Bin Laden, including but not limited to al Qaeda. For each responsive item,

please identify: (1) the nature of the transaction (e.g., loan, credit, etc.); (2) the approximate

date(s) the loan, credit, debt, bond, debt security, or indebtedness existed or occurred; (3) the

name of each individual or entity involved in the transaction; and (4) the specific relationship of

that individual or entity to Osama Bin Laden.

        5.       For the Relevant Period, please identify any members of the Board of Directors,

corporate officers, and employees of Al Shamal Islamic Bank and suppliers of goods or services

to Al Shamal Islamic Bank which were nominated, suggested, recommended, reviewed,

approved, or selected, directly or indirectly, for service, employment, or office with Al Shamal



                                                   3
            Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 6 of 38




by Osama Bin Laden, any person acting on his behalf, an immediate family member of Osama

Bin Laden, or any employee or official of an organization or entity owned, controlled or operated

by or on behalf of Osama Bin Laden. For each responsive item, please identify: (1) the name of

the individual or entity; (2) the position or contract for good or services they held; (3) the dates

they held that position or role; (4) the individual or entity that nominated, suggested,

recommended, reviewed, approved, or selected them, directly or indirectly, for the position or

role; and (5) the relationship of that individual or entity to Osama Bin Laden.

           6.         For the Relevant Period, please identify any (i) employment, office, position, or

Board membership with Al Shamal Islamic Bank held by the below listed persons, (ii) other

services, goods, property, or funds provided to Al Shamal by the below listed persons, and (iii)

accounts, trusts, investments, assets, or property held or maintained by Al Shamal on behalf of

the below listed persons:

                                 a. Adel Abdul Jalil Batterjee 2

                                 b. Abdelwahab Othman Sheikh Musa

                                 c. Azzedin al-Sayed Muhammad Ali

                                 d. Fathi Khalil Muhammad

                                 e. Mutasim Abdul-Rahim

                                 f. Yasin Al-Qadi

                                 g. Saad Rashed Mohammad al-Faqih

                                 h. Madani al Tayyib

           For each individual, please identify: (1) the approximate dates that each individual held

any employment or other position with the bank or the dates an account or service was provided;



2
    The aliases of each of the individuals specifically identified in this Request are provided in the attached Exhibit A.

                                                             4
        Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 7 of 38




(2) the natures of the employment, position, or other goods and services provided to Al Shamal

Islamic Bank; and (3) the range in value of accounts and assets held by the Bank for each

individual or any other person or entity acting on behalf of, or owned or controlled by, the above

individuals.

    Accounts and Transactions of Osama Bin Laden and affiliated al-Qaeda individuals,
                           businesses, and supporters

        7.       For the Relevant Period, please identify all accounts, deposits, transfers,

withdrawals, statements, safe deposit boxes, loans, letters of credit, certificates, bonds, securities,

investments, assets, real/personal/intangible property or interests in property (of any nature

whatsoever), signature cards, account opening documentation, and financial transactions by, on

behalf of, or for the benefit of Osama Bin Laden, an immediate family member of Osama Bin

Laden, or an organization or entity owned, controlled, or operated by or on behalf of Osama Bin

Laden, including but not limited to al Qaeda, al-Hijirah Construction and Development, Ltd., the

Taba Investment Company, and Wadi Al Aqiq. For each responsive item, please identify: (1) the

nature of the account, transaction, or asset (e.g., deposit, transfer, checking account, etc.); (2) the

approximate date(s) account, transaction, or asset existed or occurred; (3) the approximate value

of the account, transaction, or asset; (4) the name of each individual or entity involved in the

transaction or associated with the account, transaction, or asset; and (5) the specific relationship

of that individual or entity to Osama Bin Laden.

        8.       For the Relevant Period, please identify all investments, property, charitable

contributions, or assets in, or transactions conducted through, the United States directly or

indirectly (e.g. by intermediary bank) by, on behalf of, or for the benefit of Osama Bin Laden, an

immediate family member of Osama Bin Laden, or an organization or entity owned, controlled,

or operated by or on behalf of Osama Bin Laden. For each responsive item, please identify: (1)

                                                   5
        Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 8 of 38




the nature of the account, transaction, or asset; (2) the approximate date(s) account, transaction,

or asset existed or occurred; (3) the approximate value of the account, transaction, or asset; (4)

the name of each individual or entity involved in the transaction or associated with the account,

transaction, or asset; (4) the specific relationship of that individual or entity to Osama Bin Laden;

and (5) all banks or financial institutions involved in any transaction.

        9.       For the Relevant Period, please identify all accounts, deposits, transfers,

withdrawals, statements, safe deposit boxes, loans, letters of credit, certificates, bonds, securities,

investments, assets, real/personal/intangible property or interests in property (of any nature

whatsoever), signature cards, account opening documentation, and financial transactions by, on

behalf of, or for the benefit of each of the following persons or an organization or entity owned,

controlled, or operated by or on behalf of each of the following persons:

             a. Adel Abdul Jalil Batterjee

             b. Abdelwahab Othman Sheikh Musa

             c. Azzedin al-Sayed Muhammad Ali

             d. Fathi Khalil Muhammad

             e. Mutasim Abdul-Rahim

             f. Yasin Al-Qadi

             g. Saad Rashed Mohammad al-Faqih

             h. Madani al Tayyib

             i. Jamal Ahmed Al-Fadl

             j. Essam al Ridi

             k. Saad Rashed Mohammad al-Faqih

             l. Muhammad Atef



                                                   6
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 9 of 38




           m. Ayman Al-Zawahiri

           n. Enaam Arnaout

           o. Saif al Adel

           p. Mamdouh Mahmud Salim

           q. Abdullah Ahmed Abdullah

           r. Muhsin Musa Matwali Atwah

           s. Khalid al Fawwaz

           t. Wadih el Hage

           u. Anas al Libi

           v. Ibrahim Eidarous

           w. Adel Abdel Bari

           x. Fazul Abdullah Mohammed

           y. Ahmed Mohammed Hamed Ali

           z. Mohammed Sadeek Odeh

           aa. Mohamed Suleiman Al Nalfi

           bb. Mohamed Rashed Daoud al-‘Owhali

           cc. Mustafa Mohamed Fadhil

           dd. Khalfan Khamis Mohamed

           ee. Ahmed Khalfan Ghailani

           ff. Fahid Mohammed Ally Msalam

           gg. Sheikh Ahmed Salim Swedan

       For each responsive item, please provide: (1) a description of the account, transaction, or

asset; (2) the approximate date(s) account, transaction, or asset existed or occurred; (3) the



                                                7
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 10 of 38




approximate value of the account, transaction, or asset; (4) the name of each individual or entity

involved in the transaction or associated with the account, transaction, or asset; and (5) all banks

or financial institutions involved in any transaction.

        10.      For the Relevant Period, please identify all accounts, deposits, transfers,

withdrawals, statements, safe deposit boxes, loans, letters of credit, certificates, bonds, securities,

investments, assets, real/personal/intangible property or interests in property (of any nature

whatsoever), signature cards, account opening documentation, and financial transactions by, on

behalf of, or for the benefit of any of the individuals, organizations, or entities listed in Exhibit

A to this Request. For each responsive item, please identify: (1) the nature of the account,

transaction, or asset; (2) the approximate date(s) account, transaction, or asset existed or occurred;

(3) the approximate value of the account, transaction, or asset; (4) the name of each individual or

entity involved in the transaction or associated with the account, transaction, or asset.

        11.      For the Relevant Period, please identify all investments, property, charitable

contributions, or assets in, or transactions conducted through, the United States directly or

indirectly (e.g. by intermediary bank) by, on behalf of, or for any of the individuals or entities

listed in Interrogatory 9 or in Exhibit A. For each responsive item, please identify: (1) the nature

of the account, transaction, or asset; (2) the approximate date(s) account, transaction, or asset

existed or occurred; (3) the approximate value of the account, transaction, or asset; (4) the name

of each individual or entity involved in the transaction or associated with the account, transaction,

or asset; (5) all banks or financial institutions involved in any transaction.

   Correspondent Accounts, United States Transactions, Concealment, and Avoidance of
                         Detection and Apprehension

        12.      For the Relevant Period, please identify any formal or informal arrangement,

agreement, or understanding by which Al Shamal Islamic Bank operated a branch office or

                                                   8
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 11 of 38




conducted any transactions outside of Sudan, including but limited to France, Luxembourg,

Switzerland, the Kingdom of Saudi Arabia, the United Arab Emirates, Egypt, Oman, Qatar,

Germany, Malaysia, the United Kingdom, or the United States of America. For each responsive

item, please provide: (1) a description of the arrangement; (2) the nature of any transactions or

the locations of any office; (3) the approximate dates of the transaction or when the office existed;

and (4) all individuals and entities associated with each transaction or office.

       13.      For the Relevant Period, please identify any correspondent account or payable-

through account held, directly or indirectly, by Al Shamal at any financial institution in the United

States. For each responsive item, please identify: (1) the bank where the account was held; (2)

all individuals and entities associated with each account; and (3) the dates each account was open.

       14.      For the Relevant Period, please identify any financial transaction, investment,

asset, property or interest in property involving Al Shamal to, from, through, or in the United

States directly or indirectly (e.g., through any number of intermediary or other banks). Any such

transaction, investment, asset, property or interest in property includes, by way of example,

transactions relating to the purchase or sale of an airplane or other goods and services, charitable

contributions, or student tuition, subsidies or assistance payments. For each responsive item,

please identify: (1) the nature of the account, transaction, or asset; (2) the approximate date(s)

account, transaction, or asset existed or occurred; (3) the approximate value of the account,

transaction, or asset; (4) the name of each individual or entity involved in the transaction or

associated with the account, transaction, or asset; (5) all banks or financial institutions involved

in any transaction including their location.

       15.       For the Relevant Period, please identify any accounts, financial transactions,

statements, investment, asset, property or interest in property at, in, or through the United



                                                  9
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 12 of 38




European Bank or any successor bank involving, directly or indirectly, Osama bin Laden, an

immediate family member of Osama bin Laden, an organization or entity owned, controlled, or

operated by or on behalf of Osama bin Laden, a U.S. dollar transaction, or a person in the United

States. For each responsive item, please identify: (1) the nature of the account, transaction, or

asset; (2) the approximate date(s) account, transaction, or asset existed or occurred; (3) the

approximate value of the account, transaction, or asset; (4) the name of each individual or entity

involved in the transaction or associated with the account, transaction, or asset; (5) the

relationship of any individual or entity to Osama bin laden; and (6) all banks or financial

institutions involved in any transaction including their location.

       16.      For the Relevant Period, please identify any accounts, financial transactions,

statements, investment, asset, property or interest in property at, in, or through the United

European Bank or any successor bank involving, directly or indirectly, Adel Abdul Jalil Batterjee,

an immediate family member of Adel Abdul Jalil Batterjee, an organization or entity owned,

controlled, or operated by or on behalf of Adel Abdul Jalil Batterjee, a U.S. dollar transaction, or

a person in the United States. For each responsive item, please identify: (1) the nature of the

account, transaction, or asset; (2) the approximate date(s) account, transaction, or asset existed or

occurred; (3) the approximate value of the account, transaction, or asset; (4) the name of each

individual or entity involved in the transaction or associated with the account, transaction, or

asset; (5) the relationship of any individual or entity to Osama bin laden; and (6) all banks or

financial institutions involved in any transaction including their location.

       17.       For the Relevant Period, please identify all transactions processed by Al Shamal

Islamic Bank involving Adel Abdul Jalil Batterjee, Enaam Arnaout, Benevolence International

Foundation, Lajnat al-Birr al-Islamiah, or any other entity owned or controlled by Mr. Batterjee



                                                 10
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 13 of 38




or Mr. Aranout. For each responsive item, please provide: (1) the date and amount of the

transaction; (2) a description of the purpose of the transaction; and (3) a listing of all participants

in the transaction including all banks or financial institutions involved in the transaction.

        18.      For the Relevant Period, please identify all Al Shamal employees, officers , or

directors that engaged in communications with the following financial institutions, their corporate

predecessors, or any of their branches: United European Bank, Central Bank of Sudan, officials

and employees of the Government of Sudan, BNP Paribas, British Arab Commercial Bank,

Commerz Bank, Arab Investment Company, First Abu Dhabi Bank (formerly National Bank of

Abu Dhabi), Dubai Islamic Bank, Mashreq Bank, Faisal Islamic Bank, Byblos Bank, National

Commercial Bank, Banque De Commerce Placement, Abu Dhabi Islamic Bank, HSBC Bank,

Bank of China, Qatar National Bank or QNB Group, Bank Muscat, National Bank of Egypt, and

any financial institution in the United States relating to:

                          a. sanctions imposed by the United States against Sudan, including the

                              November 1997 sanctions imposed by Presidential Executive Order,

                              the 1993 designation of Sudan as a sponsor of international terrorism,

                              or any other sanctions imposed by the United States against Sudan

                              or Sudanese persons and entities;

                          b. S.W.I.F.T. directives and orders, including the July 30, 1992 “Urgent

                              S.W.I.F.T. Notification on Money Laundering Financial Action Task

                              Force,” by S.W.I.F.T. Chairman Eric C. Chilton;

                          c. any annual or periodic filings with the U.S. Treasury Department or

                              the identification or collection of information to assist such filings by

                              others;



                                                  11
Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 14 of 38




             d. any blocking or freezing of property or interest in property arising

                  from any sanctions imposed by the United States upon Sudan or any

                  Sudanese person or entity;

             e.   the 1993 designation of Sudan as a state sponsor of terrorism by the

                  U.S. Department of State or public reporting regarding the

                  designation;

             f. the April 26, 1996 United Nations’ Security Council Resolution

                  unanimously sanctioning Sudan for its support, facilitation, and

                  harboring of international terrorists, actions to destabilize the

                  governments of its neighboring African nations, and its refusal to

                  abide by the norms of international law or public reporting regarding

                  the resolution;

             g. the 1996 U.S. Department of State Fact Sheet reporting that Osama

                  Bin Laden had invested $50 million in Al Shamal Islamic Bank or

                  the public reporting of that information;

             h. the Organization of African Unity’s (“OAU”) condemnation of the

                  “terrorist assassination attempt” against the President of Egypt while

                  he visited Ethiopia in June 1995 that resulted in the deaths of several

                  Ethiopian security officers as they acted to thwart the attack or public

                  reporting regarding the condemnation;

             i. the public reporting in October 1997 that the Sudanese leader Hasan

                  al-Turabi presided over a meeting with foreign terrorists including

                  Dr. Ayman al-Zawahiri at which it was “decided to rebuild, open,



                                     12
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 15 of 38




                              and expand the military training camps in Sudan and intensify their

                              activities, by inviting a larger number of Arab and Muslim youth to

                              participate”;

                         j. public statements issued by officials, Board members, or owners of

                              Al Shamal Bank, including Mutasim Abdul-Rahim, before August

                              1998 in support of such training camps;

                         k. the imposition of economic sanctions on Sudan by the United States

                              in November 1997 or public reporting regarding the imposition of

                              those sanctions;

                         l. the August 1998 East African Embassy bombings and attacks;

                         m. the transportation and movement of any persons listed in Exhibit A

                              from, to, or through Kenya, Tanzania, Sudan, Afghanistan, Egypt,

                              Iran, Qatar, Malaysia, or Pakistan during the period January 1993

                              through October 2, 2002, and

                         n.   any other attacks targeting the United States, its citizens, or its

                              property before August 1998.

       For each responsive item, please identify: (1) the Al Shamal employee, officer, or director

who engaged in those communication; (2) all other participants in those communications; (3) the

approximately dates of those communications; and (4) the topic of the communications.

       19.      During the period November 1997 through December 1998, please identify all

financial transactions conducted through financial institutions in Kenya or Tanzania or to or on

behalf of individuals located in Kenya or Tanzania. For each responsive item, please provide: (1)

the date of the transaction; (2) a brief description of the purpose the transaction; (3) the amount



                                                 13
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 16 of 38




of the transaction; and (4) all of the individuals, entities, and financial institutions involved in the

transaction. For the Relevant Period, please identify all individuals and entities compensated or

paid for activities and services conducted outside of Sudan on behalf of Al Shamal Islamic Bank

or any member of the Board of Directors or officer of the Bank, including, but not limited to,

payments to Enaam Arnaout or any employee or agent of Benevolence International Foundation

or Lajant al-Birr al Islamiah. For each responsive item, please identify: (1) the individual or

entity; (2) the date and location of the activities or services; (3) the manner and amount of

compensation; and (4) all banks or financial institutions involved in processing the payments

including their location.

        20.      For the Relevant Period, please identify all business activities by Al Shamal

Islamic Bank through employees, officers, or agents in the United States or persons in the United

States including, but not limited to, travel to the United States by Al Shamal employees, officers,

or agents and any formal or informal offices within the United States. For each responsive item,

please provide: (1) a description of any activity or the location of any office; (2) each individual

or entity that engaged or participated in the activity; and (3) the approximately date of any

activities or services or the period during which the office existed.

                                              INSTRUCTIONS

        A.      Unless otherwise specified, these interrogatories refer to Relevant Period, January

1, 1993, to October 2002. However, where a specific period is specified, that Period should

govern your response to that request.

        B.      Answer each interrogatory fully. If you object to any interrogatory, state the

reasons for objection and answer to the extent the interrogatory is not objectionable. If you are

unable to answer an interrogatory fully, submit as much information as is available, explain why



                                                   14
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 17 of 38




your answer is incomplete, and identify or describe all other sources of more complete or accurate

information.

       C.      Where knowledge, information, or documents are requested, such request

encompasses knowledge, information or documents in your possession, custody or control, or in

the possession, custody or control of your staff, agents, employees, representatives and, unless

privileged, attorneys, or any other person who has possession, custody or control of your

proprietary knowledge, information or documents.

       D.      If you indicate that you cannot provide an answer to any interrogatory because

you no longer have responsive records please identify each such missing record or document by

author, addressee, date, number of pages, and subject matter; and explain in detail the events

leading to the destruction or loss, or the reason for the unavailability of such document and/or

your inability to respond.

       E.      Pursuant to Fed. R. Civ. P. 26(e), you are under a duty to amend any answer to

these interrogatories for which you learn that the answer is in some material respect incomplete

or incorrect and if the additional or corrective information has not otherwise been made known

to us during the discovery process or in writing.

       F.      For any interrogatory or part of an interrogatory which you refuse to answer under

a claim of privilege, submit a sworn or certified statement from your counsel or one of your

employees in which you identify the nature of the information withheld; specify the grounds of

the claimed privilege and the paragraph of these interrogatories to which the information is

responsive; and identify each person to whom the information, or any part thereof, has been

disclosed.

       G.      No agreement, understanding, or stipulation by Plaintiffs purporting to modify,



                                                15
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 18 of 38




limit, or otherwise vary these interrogatories shall be valid or binding on the Department of

Justice unless confirmed or acknowledged in writing (or made of record in open court) by a duly

authorized representative of Plaintiffs.

       H.      This Request and the accompanying Exhibit A include both individual names as

well as aliases. In nearly all cases, this information is derived from U.S. Government indictments,

formal announcements of U.S. Government agency actions such as designations by the U.S.

Department of the Treasury, and other government reports. Should you require additional

information to identify an individual or entity please contact undersigned counsel.

       I.      A written response to this document request is required under Rule 33. Al Shamal

serve its answers to the following interrogatories, in writing and under oath, by hard copy to the

undersigned counsel for Plaintiff on or before September 30, 2020 at 108 Railroad Avenue,

Orange, VA 22960 or via electronic mail at MMiller@millerfirmllc.com.

                                           DEFINITIONS

       As used in this document:

       1.      The terms “Al Shamal,” “Al Shamal Islamic Bank,” or “the Bank” shall include Al

 Shamal Islamic Bank, any predecessor, subsidiary, or affiliated financial institution or bank, and all

 representatives, agents, employees, officers, directors, and all other persons conducting,

 facilitating, or supervising financial transactions, investments, or activities for or on behalf of

 Al Shamal Islamic Bank.

       2.      “You” or “your” refers to Al Shamal and to all other persons acting or purporting

 to act on behalf of Al Shamal, including agents and employees.

       3.      The term “any” means one or more.

       4.      The terms “identify” or “identity” means to state or a statement of:



                                                  16
     Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 19 of 38




             (i)     in the case of a person other than a natural person, its name, the address of

             its principal place of business (including zipcode), its telephone number, and the

             name of its chief executive officer, as well as, if it has a person other than a natural

             person that ultimately controls it, that other person's name, the address of that

             person's principal place of business (including zipcode), that other person's

             telephone number, and the name of that other person's chief executive officer;

             (ii)    in the case of a natural person, his or her name, business address and

             telephone number, employer, and title or position;

             (iii)   in the case of a communication, its date, type (e.g., telephone conversation

             or discussion), the place where it occurred, the identity of the person who made

             the communication, the identity of the person who received the communication,

             the identity of each other person when it was made, and the subject matter

             discussed;

             (iv)    in the case of a document, the title of the document, the author, the title or

             position of the author, the addressee, each recipient, the type of document, the

             subject matter, the date of preparation, and its number of pages; and

             (v)     in the case of an agreement, its date, the place where it occurred, the

             identity of all persons who were parties to the agreement, the identity of each

             person who has knowledge of the agreement and all other persons present when it

             was made, and the subject matter of the agreement.

      5.     The term “document” (or “documents”) is defined to be synonymous in

meaning and equal in scope to the usage of the term “documents or electronically stored

information” in Fed. R. Civ. P. 34(a)(l)(A), and includes writings, drawings, graphs, charts,



                                                17
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 20 of 38




photographs, sound recordings, visual recordings, images, and other data or data compilation,

stored in any medium from which information can be obtained either directly or, if necessary,

after translation by the responding party into a reasonably usable form. A draft or non-identical

copy is a separate document within the meaning of this term. Fed. R. Civ. P. 34(a).

      6.      The term “communication” means the transmittal of information (in the form

of facts, ideas, inquiries or otherwise) in oral, written, or electronic format.

      7.      The term “person” means any natural person, or any business, legal, charitable,

religious, or governmental corporation, entity, partnership, association, or group

      8.      The term “financial institution” includes (i) any financial institution as defined

in Section 5312(a)(2) of Title 31 of the United States Code and (ii) any foreign bank as

defined in Section 1 of the International Banking Act of 1978 (12 U.S.C. § 3101).

      9.      The term “financial transaction” includes any financial transaction as defined in

Section 1956(c) of Title 18 of the United States Code.

      10.     The term “in relation to,” “relating,” or “related to” means consist of, refer to,

reflect, or be in any way connected with the matter discussed.

      11.     The term “immediate family member” shall mean spouse, child, parent, sister,

brother, sister-in-law, or brother-in-law.

      12.     The terms “property” and “property interest” refer to any interest whatsoever,

direct or indirect, present, future or contingent and is further defined as set forth in 31 C.F.R. §

594.309.

      13.     The term “principal lender” means any person lending or extending credit to Al

Shamal, holding bonds of Al Shamal, or guaranteeing payment or performance by Al Shamal in

an amount of $100,000 USD or more.



                                                 18
     Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 21 of 38




     14.    Unless otherwise specified, the term “Relevant Period” shall refer to the period

January 1, 1993 through October 2002.



Dated: August 31, 2020                          Respectfully submitted,




                                                  Michael J. Miller, Esq.
                                                  THE MILLER FIRM, LLC
                                                  108 Railroad Avenue
                                                  Orange, VA 22960
                                                  Tel: (540) 672-4224
                                                  Fax: (540) 672-3055




                                           19
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 22 of 38




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing Plaintiffs’ Requests for Production

of Documents to Al Shamal Islamic Bank has been made this 31st day of August 2020 via

electronic mail and by placing a true copy thereof in the U.S. mail, postage prepaid, addressed to:

              Martin F. McMahon
              1150 Connecticut Ave., N.W., Suite 900
              Washington, DC 20036
              Tel: (202) 862-4343




                                              Michael J. Miller
                                              Counsel for Plaintiffs




                                                20
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 23 of 38




                                         EXHIBIT A

                                      List of Individuals

1.      Adel Abdul Jalil Batterjee (aka Adisaal Al-Battarjee, Adel Batterjee, Adil Abd al Jalil
Batarji, Adil Al-Batterjee)

2.     Saad Rashed Mohammad al-Faqih (aka Sa’d Al-Faqih, Saad Alfaigiha, Sa’d Al-Faqi Saad
Al Faqih, Saad Al-Fagih, Saad Al-Fakih, Abu Uthman)

3.     Osama bin Laden (aka Usama bin Laden, Usamah Bin-Muhammad Bin-Ladin, Shaykh
Usamah Bin-Ladin, Abu Abdullah, Mujahid Shaykh, Hajj, Abdul Hay, al Qaqa, the Director, the
Supervisor, the Contractor)

4.      Muhammad Atef (aka Abu Hafs, Abu Hafs el Masry, Abu Hafs el Masry el Khabir,
Taysir, Sheikh Taysir Abdullah, Abu Fatima, Abu Khadija, Subhi Abu Sitta)

5.   Ayman Al-Zawahiri (aka Abdel Muaz, Dr. Ayman al Zawahiri, the Doctor, Nur, Ustaz,
Abu Mohammed, Abu Mohammed Nur al-Deen)

6.     Saif al Adel (aka Saif)

7.     Mamdouh Mahmud Salim (aka Abu Hajer al Iraqi, Abu Hajer)

8.     Abdullah Ahmed Abdullah (aka Abu Mohamed el Masry, Saleh, Abu Marium)

9.   Muhsin Musa Matwali Atwah (aka Abdel Rahman al Muhajer, Abdel Rahman,
Mohammed K.A. Al-Namer)

10.    Khalid al Fawwaz (aka Khaled Abdul Rahman Hamad al Fawwaz, Abu Omar, Hamad,
Khaled Al-Fauwaz, Khaled A. Al-Fauwaz Khaled A Khalid Al-Fawwaz, Khalid Khalik Al
Fawwaz, Khalik Khaled Al-Fawwaz, Khaled Khaled Al Fawwaz, Khaled Khalid Abdulrahman
H. Al Fawaz)

11.  Wadih el Hage (aka Wadi al Hage, Abdus Sabbur, Abd al Sabbur, Fazul Abdullah
Mohammed, Harun Fazhl, Fazhl Abdullah, Fazhl Khan, Wadia, Abu Abdullah al Lubnani,
Norman, Wa'da Norman, the Manager, Tanzanite)

12.    Anas al Libi (aka Anas al Liby, Nazih Al-Raghie Nazih Abdul Hamed Al-Raghie, Anas
Al-Sabi)

13.   Ibrahim Eidarous (aka Daoud, Abu Abdullah, Ibrahim Hussein Abdelhadi Eidarous,
Daoud, Abu Abdullah, Ibrahim)

14.   Adel Abdel Bari (aka Adel Abdel Bary, Adel Mohammed Abdul Almagid, Abdel Bary,
Abbas Abu Dia, Adel)

                                               1
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 24 of 38




15.    Fazul Abdullah Mohammed (aka Harun,Harun Fazhl, Fazhl Abdullah, Fazhl Khan,
Abdallah Fazul, Abdalla Fazul, Abdallah Mohammed Fazul, Fazul Abdilahi Mohammed Fazul
Adballah, Fazul Abdalla, Fazul, Mohammed, Abu Aisha, Abu Seif Al Sudani, Haroon, Haroun,
Harun, Abu Luqman)

16.   Ahmed Mohammed Hamed Ali (aka Ahmed the Egyptian, Shuaib, Abu Islam al Surir,
Ahmed Mohammed Abdurehman, Ahmed Ahmed Ahmed Mohammed Hamed Ali Hamed Ali,
Ahmad Al-Masri, Abu Islam Al-Surir, Ahmed Hemed Ahmed, Sheib, Abu Fatima, Abu Islam,
Abu Khadijah, Ahmed Shieb)

17.   Mohammed Sadeek Odeh (aka Abu Moath, Noureldine, Marwan, Hydar, Abu Moath,
Abdullbast Awadah, Abdulbasit Awadh Mbarak, Assayid)

18.    Mohamed Suleiman Al Nalfi (aka Nalfi, Abu Musab, Mohamed Suleiman Adam)

19.     Mohamed Rashed Daoud al-‘Owhali (aka aKhalid Salim Saleh Bin Rashed, : Moath,
Abdul Jabbar Ali Abdel-Latif Khalid Salim Saleh Bin Rashed, Moath, Abdul Jabbar Ali Abdel-
Latif, Khalid Salim Saleh bin Rashid, Mohammed Akbar, Abdul Jabba Ali, Latif, Abdel Jabbar
al-Baloushi, M'aad, Mohammed al-Qatari)

20.    Mustafa Mohamed Fadhil (aka Mustafa Ali Elbishy, Hussein, Hassan Ali, Khalid, Abu
Jihad, Abd Al Wakil Al Masri Hassan Ali, Abu Al-Nubi, Mustafa Muhamad Fadil, Mustafa
Fazul, Abu Jihad, Mustafa Mohammed, Abu Anis, Abu Yussrr, Nu Man)

21.   Khalfan Khamis Mohamed (aka Khalfan Khamis, Elfani Hamis Ahmed, Zahran Nassor
Maulid)

22.    Ahmed Khalfan Ghailani (aka Fupi, Abubakary Khalfan Ahmed Ghailani, Abubakar
Khalfan Ahmed, Ahmed the Tanzanian, Foopie, FUPI, Abu Bakr Ahmad, Abubakar Ahmed A.
Ahmed, Abubakar K Ahmed, Abubakar Khalfan Ahmed).

23.   Fahid Mohammed Ally Msalam (aka Usama Al-Kini, Fahid Mohammed Ally Fahad Ally
Msalam)

24.   Sheikh Ahmed Salim Swedan (aka Ahmed the Tall, Ahmed Ally, Bahamad, Sheikh
Bahamad, Sheikh Bahamadi, Sheikh Ahmad Salem Suweidan, Sheikh Swedan, Sheikh Ahmed
Salem Swedan)
25.   Ali Abdul Saoud Mohamed

26.   Jamal Ahmed Al Fadl (aka Abu Bakr Sudani, Abu Bakr al-Sudani, Abu Kastani, Abu
Kazam)

27.    Essam al Ridi (aka Abu Tareq)

28.    L’Houssiane Kherchtou (aka Abu Zaid al Maghrebi, Abu Talal)


                                            2
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 25 of 38




29.   Mubarak Douri (aka Mubarak al Dousri)

30.   Dr. Abdullah Mohamed Yusef

31.   Afad Makee

32.   Abdouh al Mukhlafi.

33.   Madani Sidi al Tayyib

34.   Khalid Sheikh Mohammed (aka Abdul Majid, Salem Ali)

35.   Shaykh Umar Abd al-Rahman (aka Omar Abdel Rahman, Blind Sheikh)

36.   Ramzi Yousef (aka Ramzi Ahmed Yousef)

37.   Muhammad Sadiq ‘Awda

38.   Ahmed Ressam

39.   Rabih Haddad

40.   Sheikh Abdullah Azzam

41.   Mohammed Galeb Kalaje Zouaydi

42.   Nabil Sayadi

43.   Ennam Arnaout (aka Abu Mahmoud al Suri, Abu Mahmoud al Hamawi)

44.   Hisham Arnaout (aka Hisham)

45.   Mohamed Loay Bayazid (aka Abu Rida Suri)

46.   Mohamad Jamal Khalifa

47.   Wali Khan Amin Shah

48.   Gulbuddin Hekmatyar

49.   Wael Julaidan (aka Abu Hassan al Madani)

50.   Yaseen al Iraqi

51.   Hajj Ayoub



                                           3
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 26 of 38




52.   Yunis Khalis

53.   Abdel Rahman al Dosari (aka Hown)

54.   Abu Zubair al Madani

55.   Abdallah Mohamed Yousef

56.   Madani al Tayyib

57.   Ibn al Khattab

58.   Saif ul Islam (aka Abu Islam, Abu Islam al Masry)

59.   Gul Mohamed

60.   Sheikh Fathi Mohammed

61.   Suleman Ahmer

62.   Ayman Khayyat

63.   Abu Khalid Al Masri

64.   Hajj Abdul Saboor

65.   Abdul Ghaffar

66.   Zakaria Khudeira

67.   Jamal Nyrbe

68.   Muhammad Almahdi Abdelbaqui

69.   Ma’moun Muhammad Al-Hasan Bilou

70.   Hase Tiric

71.   Munib Zaharigac

72.   Alen Cosic

73.   Uwaymir Anjum

74.   Zdhokar Dudayev



                                             4
      Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 27 of 38




75.   Shamil Basayev

76.   Khattab

77.   Asad Ullah

78.   Syed Sarfaraz

79.   Naveed Anwar

80.   Muzzafar Khan

81.   Yusuf Ansari Wells

82.   Solange Waithe

83.   Ibrahim A. Elgabrowny

84.   Siddig Ibrahim Siddig Ali

85.   Clement Rodney Hampton-El (aka Abdul Rashid Abdullah, Doctor Rashid)

86.   Amir Abdelgani (aka Abdou Zaid)

87.   Fares Khallafalla (aka Abodou Fares)

88.   Tarig Elhassan

89.   Fadil Abdelgani

90.   Mohammed Saleh (aka Mohammed Ali)

91.   Victor Alvarez

92.   Earl Gant (aka Abd Rashid, Abd Jalil)

93.   Omar Ahmad Ali Abdel Rahman (aka Omar Ahmed Ali, Omar Abdel Al-Rahman, Sheik

Rahman, The Sheik, Sheik Omar)

94.   El Sayyid Nosair (aka Abu Abdallah, El Sayyid Abdul Azziz, Victor Noel Jafry)

95.   Mohammed Abouhalima

96.   Abdo Mohammed Haggag (aka Abdel Al-Rahman)



                                              5
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 28 of 38




97.    Jamal Ahmed Mohammed Ali Al-Badawi (aka Jamal Muhsin al-Tali, Abu Abdul Rahman
al-Badawi, Abu Abdul Rahman al-Adani, Jamal Mohammad Ahmad Ali al-Badawi, Jamal
Mohammad Ahmad).

98.   Fahd Al-Quso (aka Abu Huthaifah, Abu Huthaifah Al-Yemeni, Abu Al-Bara, Abu
Hathayfah Al-Adani, Abu Huthaifah Al-Adani, Fahd Mohammed Ahmed Al-Awlaqi, Huthaifah
Al-Yemeni, or Abu Huthaifah Al-Abu Al-Bara)

99.    Sulaiman Abu Ghayth (aka Suleiman Abu Gayth)

100. Yasin Al-Qadi (aka Yasin Ezzedine Qadi, Yasin Kadi Yasin al Kadi, Shaykh Yassin
Abdullah Kadi Yasin, Kahdi)

101.   Saleh Abdullah Kamel

102.   Omar Abdullah Kamel Khalid bin Mahfouz

103.   Mohammed Galeb Kalaje Zouaydi

104.   Mohammed S. Mohammed

105.   Omar al-Bashir

106.   Hasan al-Turabi

107.   Prince Mohammed al Faisal

108.   Abu Hassan al-Sudani

109.   Dr. Sharif al Din Ali Mukhtar

110.   Abu Hammam al Saudi

111.   Ghassan Dahduli,

112.   Abu Ubaidah Banshiri

113.   Mohammed Galeb Kalaje Zouaydi

114.   Khalid abu Mahdi

115.   Mahfouz Walad Al-Walid Mohamedou

116.   Ould Slahi

117.   Saleh bin Abdul Aziz Al Rajhi

                                          6
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 29 of 38




118.   Abdelwahab Othman Sheikh Musa

119.   Azzedin al-Sayed Muhammad Ali

120.   Fathi Khalil Muhammad

121.   Mutasim Abdul Rahim

122.   Ahmad Muhammad Aasran

123.   Mohammed Yousef Abbas

124.   Jamal Ibdelgani

125.   Mohammad Hassan Abdou

126.   Emad Abdou

127.   Amad Elden Abdou

128.   Abdalhale A. Abwalannan

129.   Dawud Adib

130.   Hosni Ahmed

131.   Mohssen Ahmed

132.   Nassar Al Din Alamani

133.   Majdi Alghamrawl

134.   Hekmat Alhadashek

135.   Abd Al Hafez Mustafa Ali

136.   Atif Ahmed Ali

137.   Hamdi Ali

138.   Samy Ali

139.   Sharif Ali

140.   Mike Alkam



                                       7
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 30 of 38




141.   Bilal Alkasi

142.   Hassan Karim Allah

143.   Abu Abdulla Alngar

144.   Raef Alwisha

145.   Saleem Amin

146.   Hiam Arazy

147.   Mustafa Assad (Boriqua)

148.   Moneeb Ashrar

149.   Mohammed Atiyah

150.   Sami Atiyah

151.   Amin Awad

152.   Mona Awad

153.   Mohammad Azzam

154.   Ahab Ashraf Abdul Azziz

155.   Hasab el Rasoul Mohamed Babikar

156.   Abdul Basir (Tito)

157.   Ahmed Bilal

158.   Adnan Constantine

159.   Fawaz Damra

160.   Ahmed Al Dalta Daota

161.   Halim Abul Efni

162.   Moustafa Elaebrak

163.   Mahmud Elder



                                         8
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 31 of 38




164.   Nimmar Eldar

165.   Ahmed Mansour El-Eslah

166.   Ali El-Gabrowny

167.   Ahmed Elganainy

168.   Moustafa Mohamed Elnore

169.   Ali Al Faqueer

170.   Shawki Abu Al Fariz

171.   Umar Faruqq

172.   Abdel Hafez

173.   Sahled Hahmad

174.   Mahamad Ahmed Al Haj

175.   Isam Abdul Hakim

176.   Saad Hanafi

177.   Estashamel Haque

178.   Quazi Haque

179.   Hesham El Hamamey

180.   Hammid Hammid

181.   Jack Hamrick

182.   Mohammed Al Hanooti

183.   Fathy M. Hasaan

184.   Sabri Hassan (John Kinard)

185.   Ibrahim Higazi

186.   Nasser Homosamy



                                       9
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 32 of 38




187.   Alaa Ibrahim

188.   Khalid Ibrahim

189.   Mamdouh Ibrahim

190.   Muhammad Shawqi Islambouli

191.   Abdel Rahman Ja'afar

192.   Al Sayyid Sami Jamal

193.   Mahir Al Jamal

194.   Kamal Al Jayh

195.   Ali Abdul Kareem

196.   Ahmed Kacalek

197.   Abdel Khalek

198.   Walid Khalid

199.   Yah Yah Ibo Khalid

200.   Muhammed Khalifa

201.   Ashraq Khalil

202.   Samir Khalil

203.   Abd Al Khaliq

204.   Atif Mahmood Khan

205.   Ahmad Khatteria

206.   Tareq Khatteria

207.   Lawrence L. Khidr

208.   Y'aqub Kursam

209.   Khalil Lahoud



                                      10
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 33 of 38




210.   Yousef Maani

211.   Mokhtar Mahmoud

212.   Adel Mahroud

213.   Hamam Saymed Mahseen

214.   Ahmed Abd Al Majeed

215.   Abd Al Mana'm

216.   Abd Al Halimi Mansour

217.   Said Mansour

218.   Hassan El Mansouri

219.   Safullah McNeil

220.   Ahmad Megall

221.   Mohamed Mehdi

222.   Ali A. Mohamed

223.   Arioua Mostafa

224.   Adel Said Mohammed

225.   Ashraf Mohammed

226.   Mouki Ronani Mahammad

227.   Mohmoud Mohmoud

228.   Hassan Mousa

229.   Mohammed Mousa

230.   Sami Mousa

231.   Ahmed H. Moustafa

232.   Assan Muhammad



                                      11
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 34 of 38




233.   Hanif Muhammad (Abu Hanif)

234.   Moustafa Muhammad

235.   Ahmed Muneer

236.   Daniel Murtaza

237.   Raymond Murtaza

238.   Hamdi Musa

239.   Omar Mohammed Musa

240.   Majed Mustafa

241.   Adel El Nasser

242.   Mustafa Dauod Mustafa Nassar

243.   Walid Abu Al-Noor (aka Waleed A. Nour)

244.   Kamal Muhamad Omar

245.   Bilal Phillips

246.   Fatahi Qoura

247.   Nabig Ragab

248.   Mikial Abdur Rahim (Richard Smith)

249.   Nabir Abu Abd Al Rakhi

250.   Frank Ramos

251.   Abu Obaida Rouas

252.   Yahyah Sabor

253.   Hussein Saffan

254.   Mustafa Saif

255.   Saifuldin



                                            12
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 35 of 38




256.   Tharwat Saleh

257.   Tariq Mustafa Salem

258.   Muhammad Samir

259.   Ahmed Samy (Samy Mohammed Ali)

260.   Ahmed Abdel Sattar

261.   Sabir Shakir

262.   Mustafa Shalabi

263.   Mustafa Al Shareef

264.   Hisham Al-Shihuri

265.   Ali El Shnawi

266.   Osama El Shinawi

267.   Kelvin Smith

268.   Abu Suliman

269.   Yahya Abu Ubaidah

270.   Abdul Wahhab

271.   Sirraj Wahhaj

272.   Abdu Wali

273.   Madha Warda

274.   Shawkat M. Wehidy

275.   Khalid Younis

276.   Nasser Younis

277.   Ahmed Yousef

278.   Mahmud Youoof



                                        13
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 36 of 38




279.   Yousef Bin Yousef

280.   Zakariah

281.   Badra Zhony

282.   Ahmed Zidan

283.   Abdu Wali Zindany

                                        List of Entities

284.   Al Qaeda (aka Mekhtab al Khidemat, the Services Office, the Base)

285.   Republic of Sudan and all of its state-owned or controlled financial institution

286.   Sudanese Mission to the United Nations

287.   Benevolence International Foundation (aka BIF, al Birr, Benovolence)

288.   Lajnat al-Bir al-Islamia (aka Lajnatt al-Birr al-Islamiah)

289.   Hezb e Islami Organization

290.   Mehktab al Khidemat

291. International Islamic Relief Organization (aka IIRO, Igatha, Hay’at al-Igatha al-Islamiya
al-‘Alamiyaa)

292.   Muslim World League (aka al Rabita al Alami Islamiya)

293.   National Congress Party of the National Islamic Front

294.   Sudan Popular Defense Force (aka Difaar al Shabi)

295.   Qatar Charitable Organization

296.   Black Swans

297.   Ljiljan Commerce Group

298.   Tadamon Islamic Bank

299.   Faisal Islamic Bank

300.   DMI Trust

                                                14
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 37 of 38




301.   Bank of Almusia

302.   BNP Paribas SA or any subsidiary or affiliated institution

303.   Egyptian Islamic Jihad

304.   Mercy International (aka MIRA)

305.   Al-Bir Saudi Organization

306.   Third World Relief Agency

307.   Al Khifa

308.   World Assembly of Muslim Youth

309.   al Themar al Mubaraka Agricultural Company

310.   al Damazin Farms

311.   Taheer Ltd.

312.   Asma Limited Export and Import

313.   al Baraka Investment and Development

314.   the Haramain Islamic Foundation (al-Haramain Foundation)

315.   the al Wafa organization

316.   Saudi Binladin Group

317.   Muwafaq Foundation

318.   Al-Hijrah Construction and Development, Ltd.

319.   Wadi al Aqiq import-export company

320.   The Ladin import-export company

321.   Mohammed bin Ladin Organization

322.   Taba Investment Limited (aka Taba Investment Company)

323.   Khartoum Tannery



                                               15
       Case 1:15-cv-02010-JDB Document 78-1 Filed 11/16/20 Page 38 of 38




324.   Bay Ashuhada

325.   United European Bank (and any successor bank)

326.   British Arab Commercial Bank-London

327.   Commerz Bank

328.   Arab Investment Company-Bahrain

329.   Dubai Islamic Bank

330.   First Abu Dhabi Bank (formerly National Bank of Abu Dhabi)

331.   Mashreq Bank

332.   Byblos Bank

333.   National Commercial Bank- Jeddah

334.   Banque De Commerce Placement

335.   Abu Dhabi Islamic Bank

336.   HSBC Bank

337.   Bank of China

338.   Byblos Bank

339.   National Bank of Egypt

340.   Qatar National Bank or QNB Group

341.   Bank Muscat

342.   Global Relief Foundation (aka Fondation Secours Mondial (FSM))

343.   Holy Land Foundation for Relief and Development




                                             16
